             Case 1:18-cv-11963-PBS Document 58 Filed 01/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
STERLING SUFFOLK                              )
RACECOURSE, LLC,                              )
                                              )
        v.                                    )
                                              )     Civil No: 18-CV-11963-PBS
WYNN RESORTS, LTD, et al.                     )
                                              )
                 Defendants.                  )
                                              )


         DEFENDANT FBT EVERETT REALTY LLC’S MOTION TO DISMISS

        Defendant FBT Everett Realty LLC respectfully moves to dismiss with prejudice, and

without leave to amend, Plaintiff Sterling Suffolk Racecourse, LLC’s complaint. For the reasons

set forth in FBT’s accompanying memorandum of law, Sterling’s complaint is frivolous, barred

by the statute of limitations, fails to state a claim, and lacks federal subject matter jurisdiction.

DATED: January 18, 2019                                 Respectfully submitted,

                                                        /s/ Aaron M. Katz____________
                                                        Joshua S. Levy (BBO# 563017)
                                                        Joshua.Levy@ropesgray.com
                                                        Aaron M. Katz (BBO# 662457)
                                                        aaron.katz@ropesgray.com
                                                        Ropes & Gray LLP
                                                        800 Boylston Street
                                                        Boston, MA 02199
                                                        Telephone: (617) 951-7000

                                                        Christopher Weld, Jr.
                                                        cweld@toddweld.com (BBO# 522230)
                                                        Christian G. Kiely (BBO# 684308)
                                                        ckiely@toddweld.com
                                                        Todd & Weld LLP
                                                        One Federal Street, 27th Floor
                                                        Boston, MA 02110
                                                        (617) 720-2600


                                                   1
         Case 1:18-cv-11963-PBS Document 58 Filed 01/18/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Aaron M. Katz, hereby certify that, on January 18, 2019, true and accurate copies of the
foregoing were served on counsel for all parties through ECF.

                                                    /s/ Aaron M. Katz
                                                    Aaron M. Katz




                                                2
